       2:17-cr-20037-JES-JEH # 253        Page 1 of 5                                         E-FILED
                                                                Friday, 15 February, 2019 09:32:17 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

       THE UNITED STATES OF AMERICA’S MOTION IN LIMINE TO
   EXCLUDE IMPROPER OPINION EVIDENCE FROM THE PENALTY PHASE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude the defendant from asking

any witness about their opinion of the death penalty.

       It is well-settled improper for a witness to provide an opinion as to what the

defendant’s sentence should be. Payne v. Tennessee, 501 U.S. 808, 830 and n.2 (1991);

United States v. Sampson, 335 F. Supp. 2d 166, 187 (D. Mass. 2004). The United States

Supreme Court recently re-affirmed this principle. Bosse v. Oklahoma, 137 S. Ct. 1, 2

(2016). In that case, over the defendant’s objection, Oklahoma asked three of the victims’

relatives to recommend a sentence to the jury. All three recommended death, and the

jury agreed. In a one-page opinion, the Court stated:
          2:17-cr-20037-JES-JEH # 253          Page 2 of 5



          The Oklahoma Court of Criminal Appeals has recognized that Payne
          “specifically acknowledged its holding did not affect” Booth’s prohibition
          on opinions about the crime, the defendant, and the appropriate
          punishment. Ledbetter, 933 P. 2d at 890-891. That should have ended its
          inquiry into whether the Eighth Amendment bars such testimony; the court
          was wrong to go further and conclude that Payne implicitly overruled Booth
          in its entirety.

Id. As reaffirmed in Bosse, it would be inappropriate for witnesses to offer opinions

concerning “the crime, the defendant, or the appropriate punishment.” United States v.

Northington, No. 07-550-05, 2013 WL 2147947, at *5 (E.D. Pa.) (May 16, 2013) (citing

cases).

          Courts have also properly limited other lay witness opinions in capital trials. In

United States v. Lighty, 616 F.3d 321, 364 (4th Cir. 2010), the Fourth Circuit considered

the admissibility of a family member’s statement about the future prospects of the

defendant in prison, if given a life sentence.1 The defendant sought to elicit his uncle’s

opinion about whether the defendant could have a positive influence on others in

prison. The district court sustained an objection to this question, stating that defense

counsel could elicit testimony from the uncle about “his own experience, his own

relationship, his own evaluation of this man’s character, but to ask him to extrapolate,

saying how he will get along in prison if he gets life imprisonment is not a proper




                                                                                                
         This motion in limine does not address the proper scope of prison adjustment
          1

information offered to rebut a claim of future dangerousness as discussed in Skipper v. South
Carolina, 476 U.S. 1 (1986); United States v. Johnson, 223 F. 3d 665, 674-75 (7th Cir. 2000); and
United States v. Taylor, 583 F. Supp. 2d. 923, 936 (E.D. Tenn. 2008). Rather, this motion in limine
deals with the speculative opinion evidence of family members and friends not based upon
actual observations of a defendant’s prison adjustment.
                                                  2
       2:17-cr-20037-JES-JEH # 253         Page 3 of 5



question.” Id. On appeal, the defendant argued that it was improper to limit the uncle’s

testimony. In upholding the exclusion of the testimony, the Fourth Circuit held:

      In Skipper v. South Carolina, 476 U.S. 1, 106 S. Ct. 1669, 90 L. Ed. 2d 1 (1986),
      the Supreme Court held that it was error to exclude the non-opinion
      testimony from two jailors and a visitor that the defendant had made a good
      adjustment to prison life during the seven and one-half months that he was
      incarcerated before his trial. Id. at 3. The Court emphasized that “a
      defendant’s disposition to make a well-behaved and peaceful adjustment
      to life in prison is itself an aspect of his character that is by its nature
      relevant to the sentencing determination.” Id. at 7. In this case, Randy
      Lighty’s testimony bore no resemblance to the kind of testimony that was
      excluded in Skipper. Unlike the jailors and visitor in Skipper, Randy Lighty
      was not asked about his observations of Lighty’s adjustment to prison life
      prior to his trial. Instead, the question posed of Randy Lighty, whether he
      believed Lighty would have a positive impact on those in jail, called for no
      more than rank speculation about how Lighty would adjust to life in prison.
      The exclusion of such evidence was not an abuse of discretion.

Id.

      The FDPA grants the jury the authority to weigh the aggravating and mitigating

factors and decide whether the defendant should be sentenced to death. 18 U.S.C. §

3591, et seq. Accordingly, it would be improper for the defendant to ask any witness

what they believe the appropriate sentence should be in this case.




                                             3
       2:17-cr-20037-JES-JEH # 253     Page 4 of 5



      WHEREFORE, the United States respectfully requests this Court to exclude

improper opinion testimony from the penalty phase.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                          /s/ James B. Nelson
Eugene L. Miller                             James B. Nelson
Assistant United States Attorney             Trial Attorney
201 S. Vine St., Suite 226                   Capital Case Section
Urbana, IL 61802                             United States Department of Justice
Phone: 217/373-5875                          1331 F. Street NW, Room 625
Fax: 217/373-5891                            Washington, DC 20004
eugene.miller@usdoj.gov                      Phone: 202/598-2972
                                             james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                         4
       2:17-cr-20037-JES-JEH # 253         Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             5
